Name: Commission Regulation (EC) NoÃ 648/2009 of 23Ã July 2009 setting the final amount of aid for dried fodder for the 2008/2009 marketing year
 Type: Regulation
 Subject Matter: marketing;  agri-foodstuffs;  foodstuff;  economic policy;  agricultural policy;  agricultural activity
 Date Published: nan

 24.7.2009 EN Official Journal of the European Union L 192/13 COMMISSION REGULATION (EC) No 648/2009 of 23 July 2009 setting the final amount of aid for dried fodder for the 2008/2009 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 90(c), in conjunction with Article 4 thereof, Whereas: (1) Article 88(1) of Regulation (EC) No 1234/2007 sets the amount of aid to be paid to processors for dried fodder up to the maximum guaranteed quantity laid down in Article 89 of that Regulation. (2) In accordance with the second subparagraph of Article 33(1) of Commission Regulation (EC) No 382/2005 of 7 March 2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder (2), the Member States have notified the Commission of the quantities of dried fodder in respect of which entitlements to aid have been recognised for the 2008/2009 marketing year. These notifications indicate that the maximum guaranteed quantity for dried fodder has not been exceeded. (3) Therefore, in accordance with Article 88(1) of Regulation (EC) No 1234/2007, the amount of the aid for dried fodder is EUR 33 per tonne. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The final amount of the aid for dried fodder for the 2008/2009 marketing year shall be EUR 33 per tonne. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 61, 8.3.2005, p. 4.